In the opinion in this case the following paragraph appears:  (p. 628.)
"It is considered the department correctly held that Connery was at all times during 1932 and 1933 a pauper; that he received assistance as a pauper (or dependent poor person) and that he never acquired a residence in Dane county."
On motion for rehearing, our attention is called to the fact that this is not a correct statement.  That is true and the paragraph is stricken from the opinion and the following is substituted therefor:
"It is considered the department correctly held that Connery received assistance as a pauper (or dependent poor person) and that he never acquired a residence in Dane county during 1932 and 1933."
By the Court. — Motion for rehearing denied with $25 costs. *Page 629